DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-28 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 have been considered by the examiner.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supporting elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 are objected to because of the following informalities:
Claim 5 recites “at an angle transverse to the longitudinal axis”. The examiner believes “at an angle transverse to the longitudinal axis of the elongate flexible shaft” are the correct words to use here.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting elements” in claims 1-5, 15, and 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-5, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “supporting elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The supporting elements are only mentioned in paragraph [0010], which only describes how the elements are configured and arranged Paragraph [0010] does not describe what the supporting elements are. For the purposes of examination, the examiner interprets the supporting elements to be the lumens/channels within the endoscope (such as 35 or 49). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 9, 11-15, 17, 18, 20, 21, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0048486 to Surti.
Regarding claim 1, Surti discloses in Fig. 6 of an optical coupler (Fig. 6-cap 70) configured to cooperate with an endoscope (Fig. 6-endoscope 10), the optical coupler comprising; 
	an attachment section (Appendix- see examiner’s annotated Fig. 6) comprising one or more elastic material(s) ([0031]- The cap 70 may be provided as a transparent material such as a polycarbonate, an acrylic material or any material that provides proper imaging capabilities) and dimensioned to be removably attached to a distal end of the endoscope ([0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18); 
	a visualization section in contact with the attachment section and at least partially surrounding a distal surface of the endoscope (Appendix- see examiner’s annotated Fig. 6 & Fig. 6 - distal end 20), the visualization section being configured to allow transmission of an optical image therethrough ([0031]-The cap 70 may be provided as a transparent material … that provides proper imaging capabilities); and 
	one or more supporting elements extending away from the attachment section or the visualization section (Fig. 6 - lumen 15). 
Regarding claim 3, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the one or more supporting elements extend laterally away from the attachment section (Fig. 6 - lumen 15).
Regarding claim 4, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the optical coupler is configured for advancement through a lumen within a patient ([0009]- The method further includes advancing the distal end to a stricture in a patient), the one or more supporting elements being dimensioned to maintain the position of the optical coupler relatively in the center of the lumen (Fig. 6 - lumen 15; [0021]- At least one lumen 15 extends at least partially through the shaft 18 . The lumen 15 may be a working channel of the endoscope for passage of accessories through the channel to the target site).
Regarding claim 6, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the visualization section includes an outer surface extending distal to the distal end of the endoscope (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 9, Surti discloses the optical coupler of claim 6, but Surti does not expressly teach wherein a portion of the outer surface is within a field of view of the optical imaging system when the attachment section is mounted at the distal end of the optical imaging system.
Regarding claim 11, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the elastic material(s) are selected from the group consisting of silicone elastomers, silicone gels, albumin based gels, mineral oil based gels, epoxies, polyurethanes, polyisoprene, polybutadiene, crosslinked polysiloxane, polyvinyl alcohol, poly(hydroxyethyl methacrylate), polyethylene glycol, poly(methacrylic acid), and mixtures thereof ([0031]- The cap 70 may be provided as a transparent material such as a polycarbonate, an acrylic material or any material that provides proper imaging capabilities).
Regarding claim 12, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the attachment section is integral with the visualization section (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 13, Surti discloses the optical coupler of claim 12, and Surti further discloses wherein the visualization section is distal of the attachment section when the attachment section is coupled to the distal end of the endoscope (Appendix- see examiner’s annotated Fig. 6; [0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18).
Regarding claim 14, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the visualization section has a central opening overlying at least a portion of the lens of the endoscope when the attachment section is coupled to the distal end of the endoscope Appendix- see examiner’s annotated Fig. 6).
Regarding claim 15, Surti discloses in Fig. 1 of an optical imaging system for visualizing a surface area in a patient, the system comprising: 
	an endoscope (Fig. 6-endoscope 10) having an elongate flexible shaft with proximal and distal end (Fig. 6-elongate shaft 18) and a lens at the distal end of the shaft (Fig. 3-imaging system 50; [0027]- The imaging system 50 may include one or more optical lenses); and 
	an optical coupler (Fig. 3-cap 70) comprising: 
		an attachment section (Appendix- see examiner’s annotated Fig. 6) removably coupled to the distal end of the endoscope ([0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18) and comprising one or more elastic material(s) ([0031]- The cap 70 may be provided as a transparent material such as a polycarbonate, an acrylic material or any material that provides proper imaging capabilities); 
		a visualization section in contact with the attachment section and at least partially surrounding a distal surface of the endoscope (Appendix- see examiner’s annotated Fig. 6 & Fig. 6 - distal end 20), the visualization section being configured to allow transmission of an optical image from the lens therethrough ([0031]-The cap 70 may be provided as a transparent material … that provides proper imaging capabilities); and 
		one or more supporting elements extending away from the attachment section or the visualization section (Fig. 6 - lumen 15).
Regarding claim 17, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the one or more supporting elements extend laterally away from the attachment section (Fig. 6 - lumen 15).
Regarding claim 18, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the optical coupler is configured for advancement through a lumen within a patient ([0009]- The method further includes advancing the distal end to a stricture in a patient), the one or more supporting elements being dimensioned to maintain the position of the endoscope relatively in the center of the lumen (Fig. 6 - lumen 15; [0021]- At least one lumen 15 extends at least partially through the shaft 18 . The lumen 15 may be a working channel of the endoscope for passage of accessories through the channel to the target site).
Regarding claim 20, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the visualization section includes an outer surface extending distal to the distal end of the endoscope (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 21, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the outer surface is spaced apart from the lens of the endoscope by a length equal to a reference distance selected from values in the depth of field distance range of the optical imaging system (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 23, Surti discloses the optical imaging system of claim 21, and Surti further discloses wherein a portion of the outer surface is within a field of view of the lens when the attachment section is mounted at the distal end of the endoscope (Appendix- see examiner’s annotated Fig. 6 & Fig. 6- imaging system 50).
Regarding claim 25, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the elastic material(s) are selected from the group consisting of silicone elastomers, silicone gels, albumin based gels, mineral oil based gels, epoxies, polyurethanes, polyisoprene, polybutadiene, crosslinked polysiloxane, polyvinyl alcohol, poly(hydroxyethyl methacrylate), polyethylene glycol, poly(methacrylic acid), and mixtures thereof ([0031]- The cap 70 may be provided as a transparent material such as a polycarbonate, an acrylic material or any material that provides proper imaging capabilities).
Regarding claim 26, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the attachment section is integral with the visualization section (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 27, Surti discloses the e optical imaging system of claim 26, and Surti further discloses wherein the visualization section is distal of the attachment section when the attachment section is coupled to the distal end of the endoscope (Appendix- see examiner’s annotated Fig. 6; [0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18).
Regarding claim 28, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the visualization section has a central opening overlying at least a portion of the lens of the endoscope when the attachment section is coupled to the distal end of the endoscope (Appendix- see examiner’s annotated Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2009/0048486 to Surti and in further view of U.S. Patent No. 4,967,732 to Inoue.
Regarding claim 2, Surti disclose the optical coupler of claim 1, but Surti does not expressly teach wherein the one or more supporting elements are elastic.
However, Inoue teaches of an analogous endoscopic device wherein the one or more supporting elements (Fig. 1-central bore 31) are elastic (Fig. 2- resin tube 51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that one or more supporting elements are elastic, as taught by Inoue. It would have been advantageous to make the combination to pass an instrument smoothly through the guide channel and to prevent the inner peripheral surface of the channel from damage (Col. 6, lines 10-15 of Surti).
Regarding claim 16, Surti discloses the optical imaging system of claim 15, but Surti does not expressly teach wherein the one or more supporting element are elastic.
However, Inoue teaches of an analogous endoscopic device wherein the one or more supporting elements (Fig. 1-central bore 31) are elastic (Fig. 2- resin tube 51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that one or more supporting elements are elastic, as taught by Inoue. It would have been advantageous to make the combination to pass an instrument smoothly through the guide channel and to prevent the inner peripheral surface of the channel from damage (Col. 6, lines 10-15 of Surti).
Claim(s) 7, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2009/0048486 to Surti. 
Regarding claim 7, Surti discloses the optical coupler of claim 6, and Surti further discloses wherein the outer surface is spaced apart from the proximal surface by a length equal to a reference distance selected from values in the depth of field distance range of the optical imaging system (Appendix- see examiner’s annotated Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have spaced apart the outer surface from the proximal surface by a length equal to a reference distance selected from values in the depth of field distance range of the optical imaging system. It would have been advantageous to make the combination in order to adjust the distances as measured from the leading end of the endoscope to an observed object, as is commonly known in the art. Additionally, it has been held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II A)). 
Regarding claim 8, Surti discloses the optical coupler of claim 7, and Sutri further teaches wherein the reference distance is in the lower 10% of values in the depth of field distance range of the optical imaging system. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have spaced apart the outer surface from the proximal surface by a length equal to a reference distance selected from values in the depth of field distance range of the optical imaging system in order to adjust the distances as measured from the leading end of the endoscope to an observed object, as is commonly known in the art. For example, see Konno 5,555,129, Morita US 2004/0263613 and Breidenthal 7,621,868, wherein the reference distance is in the lower 10% of values in the depth of field distance range of the optical system, since it has been held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II A)). 
Regarding claim 22, Surti discloses the optical imaging system of claim 21, and Sutri further teaches wherein the reference distance is in the lower 10% of values in the depth of field distance range of the optical imaging system. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have spaced apart the outer surface from the proximal surface by a length equal to a reference distance selected from values in the depth of field distance range of the optical imaging system in order to adjust the distances as measured from the leading end of the endoscope to an observed object, as is commonly known in the art. For example, see Konno 5,555,129, Morita US 2004/0263613 and Breidenthal 7,621,868, wherein the reference distance is in the lower 10% of values in the depth of field distance range of the optical system, since it has been held that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II A)). 
Claim(s) 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2009/0048486 to Surti and further in view of U.S. Publication No. 2008/0255424 to Durgin et al. (hereinafter “Durgin”).
Regarding claim 5, Surti discloses the optical coupler of claim 1, and Surti further discloses wherein the endoscope comprises a tube with a longitudinal axis (Fig. 6- elongate shaft 18), but Surti does not expressly teach the one or more supporting elements extending at an angle transverse to the longitudinal axis.
However, Durgin teaches of an analogous endoscopic device wherein the one or more supporting elements extending at an angle transverse to the longitudinal axis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that the one or more supporting elements extend at an angle transverse to the longitudinal axis, as taught by Durgin. It would have been advantageous to make the combination to ease fluid flow ([0054] of Durgin).
Regarding claim 19, Surti discloses the optical imaging system of claim 15, but Surti does not expressly teach wherein the one or more supporting elements extending at an angle transverse to a longitudinal axis of the elongate flexible shaft.
However, Durgin teaches of an analogous endoscopic device wherein the one or more supporting elements extending at an angle transverse to a longitudinal axis of the elongate flexible shaft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Surti so that the one or more supporting elements extending at an angle transverse to a longitudinal axis of the elongate flexible shaft, as taught by Durgin. It would have been advantageous to make the combination to ease fluid flow ([0054] of Durgin).
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti, either alone, or in further view of U.S. Publication No. US 2010/0026940 to Takegami.
Regarding claim 10, Surti discloses the optical coupler of claim 1, and Surti further discloses ([0031]- The cap 70 may be provided as a transparent material such as a polycarbonate).
It is well known in the art that polycarbonate is capable of having a durometer of from 40-95 on the Shore OO scale, since it has been held that, the selection of a known material based upon its suitability for the intended use is a design consideration with the skill of the art (see MPEP 2144.07).
Nonetheless, Takegami teaches of an elastic material wherein the elastic material preferably has a durometer of from 40-95 on the Shore 00 scale ([0202] - the Shore hardness of the rolls is… more preferably at least 45 HS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of Surti so that it has a durometer of from 40-95 on the Shore 00 scale, as taught by Takegami. It would have been advantageous to make the combination in order to produce good surface smoothness ([0190] of Takegami), and since it has been held that, the selection of a known material based upon its suitability for the intended use is a design consideration with the skill of the art (see MPEP 2144.07).
Regarding claim 24, Surti discloses the optical imaging system of claim 15, and Surti further discloses wherein the elastic material(s) have a durometer of from 40-95 on the Shore 00 scale ([0031]- The cap 70 may be provided as a transparent material such as a polycarbonate).
It is well known in the art that polycarbonate is capable of having a durometer of from 40-95 on the Shore OO scale, since it has been held that, the selection of a known material based upon its suitability for the intended use is a design consideration with the skill of the art (see MPEP 2144.07).
Nonetheless, Takegami teaches of an elastic material wherein the elastic material preferably has a durometer of from 40-95 on the Shore 00 scale ([0202] - the Shore hardness of the rolls is… more preferably at least 45 HS).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic material of Surti so that it has a durometer of from 40-95 on the Shore 00 scale, as taught by Takegami. It would have been advantageous to make the combination in order to produce good surface smoothness ([0190] of Takegami), and since it has been held that, the selection of a known material based upon its suitability for the intended use is a design consideration with the skill of the art (see MPEP 2144.07).
Appendix

    PNG
    media_image1.png
    475
    691
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.S./Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795